Case 1:19-cr- “00665- AJN Document 8 "TORIC Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

RAYMOND REID COLLINS JUR.,

RIGINAL

rome,

wien_{} —

NOTICE OF INTENT TO
FILE AN INFORMATION

 

19 Mag. 6560

Defendant.

7 ® CRIM

 

dy
Gr Naty

865

Please take notice that the United States Attorney’s

t

Office will file an information upon the defendant’s waiver of

indictment,
Procedure.

Dated:
August 23, 2019

2

By:

New York, New York

GEOFFREY S. BERMAN

 

pursuant to Rule 7(b) of the Federal Rules of Criminal

 

RUSHMI BHASKARAN

Assistant United States Attorney

Southern District of New York

(212) 637-2439

AGREED AND IS TO:

NS

 

a py

Edward \@ilinikas, Esq.

Attorney for RAYMOND REID COLLINS UR.
